DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.

 Response to Amendment
	The amendment, filed 01/22/2021, has been entered. Claims 1-9 and 21-29 are now pending in this application.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 01/22/2021, with respect to the rejection(s) of claim(s) 1 and 23 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-7, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al (US 2010/0290199 hereinafter Schmid) in view of Huang et al (US 2016/0075554 hereinafter Huang).
With respect to claim 1, Schmid teaches an integrated circuit package, comprising: 
a die attach pad (D) and a plurality of leads; (Figs. 27-29 show a number of embodiments wherein the attach pad (D) comprises leads that are electrically connected to the die (B))
a die (B) including a MEMs region defined by a plurality of trenches, the die (B) electrically connected to the plurality of leads (leads of attach pad D) the die having a first surface facing towards the die attach pad (D) and a second surface facing away from the die attach pad (D); ([0056] the structure is a MEMs system, Figs. 7 and 23a-24 [0090] the central MEMs region has a plurality of trenches surrounding the central region) and 
a mold compound (A) having a third surface covering portions of the second surface of the die (B), the mold compound (A) defining a cavity between the second surface of the die and the fourth surface of the mold compound (A), wherein the mold compound includes a vent (13). ([0100]) the mold compound includes a vent (13) in communication with the cavity formed above the central portion of the die (B) and below the mold compound (A))
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the structure of the embodiment of Figs. 24 
Schmid fails to explicitly disclose the mold compound having a fourth surface adjacent to the third surface, the fourth surface being spaced father away from the die attach pad than the third surface
Huang (Fig. 3B), in a related art application, teaches a die (212) with a device region (device area) defined by a plurality of trenches, wherein a mold compound (210) covering portions of the second surface of the die (212), wherein the mold comprises  third surface (the surface of 210 at 290 covering portions of the die (212)) and a fourth surface (the portion of 210 that is recessed to form upper cavity), the fourth surface being spaced father away from the die attach pad than the third surface. (Fig. 3B [0023-0028])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize a mold compound that has a cavity therein as taught by Huang to improve the device of Schmid that teaches a smaller cavity formed from a recess in the die surface, as Huang teaches a cavity in the mold compound can advantageously configure the pressure surrounding the MEMS device, adjust airflow, and protect byproducts from entering the MEMS which can cause the device to fail. ([0020])
With respect to claim 3, Schmid in view of Huang teaches the integrated circuit package of claim 1, wherein the vent is in communication with the cavity. ([0100] the vent (13) is in communication with the cavity, and is used to change the medium therein)
With respect to claim 4, Schmid in view of Huang teaches the integrated circuit package of claim 1, wherein the die attach pad (D) includes a portion that is half etched. (Fig. 27 the die attach pad (D) has a portion that is half etched, wherein the ASIC is located)
With respect to claim 5, Schmid in view of Huang teaches the integrated circuit package of claim 4, wherein a thickness of the portion is less than a thickness of a second portion of the die attach pad. (Fig. 27 the portion of the die attach pad is the portion that is etched to form a cavity to include the ASIC and die structure, while the second portion, where the leads are located is thicker than the first portion)
With respect to claim 6, Schmid in view of Huang teaches the integrated circuit package of claim 1, further including a plug covering the vent. (Fig. 23b [0105] the vent (13) is covered by a plug after the desired medium is provided, to seal the cavity in a vacuum tight manner)
With respect to claim 7, Schmid in view of Huang teaches the integrated circuit package of claim 1, wherein the plurality of trenches surround the MEMs region. (Figs 7 and 23a-24 a plurality of trenches surround the central MEMs region)
With respect to claim 21, Schmid teaches an integrated circuit package, comprising: 

a die (B) including a MEMs region defined by a plurality of trenches, the die (B) electrically connected to the plurality of leads (leads of attach pad D); ([0056] the structure is a MEMs system, Figs. 7 and 23a-24 [0090] the central MEMs region has a plurality of trenches surrounding the central region) and 
a mold compound (A) covering portions of the die (B), the mold compound (A) defining a second cavity between a surface of the die and a surface of the mold compound (A), the mold compound further including a vent (13) in communication with the second cavity. ([0100]) the mold compound includes a vent (13) in communication with the cavity formed above the central portion of the die (B) and below the mold compound (A))
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the structure of the embodiment of Figs. 24 and 26 with the completed packages of Figs. 27-29, as the use of these structures allows the package to have a vent to allows the exchange of medium in the cavity, while still having electrical communication between the die (B) and the plurality of leads of the die attach pad (D), by the electrodes (3) and the external communication pads (24). ([0100]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results

Huang (Fig. 3B), in a related art application, teaches a die (212) with a device region (device area) defined by a plurality of trenches, wherein a mold compound (210) covering portions of the second surface of the die (212), wherein the mold comprises  third surface (the surface of 210 at 290 covering portions of the die (212)) and a fourth surface (the portion of 210 that is recessed to form upper cavity), the fourth surface being spaced father away from the die attach pad than the third surface. (Fig. 3B [0023-0028])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize a mold compound that has a cavity therein as taught by Huang to improve the device of Schmid that teaches a smaller cavity formed from a recess in the die surface, as Huang teaches a cavity in the mold compound can advantageously configure the pressure surrounding the MEMS device, adjust airflow, and protect byproducts from entering the MEMS which can cause the device to fail. ([0020])
With respect to claim 22, Schmid in view of Huang teaches integrated circuit package of claim 21, further including a plug covering the vent. (Fig. 23b [0105] the vent (13) is covered by a plug after the desired medium is provided, to seal the cavity in a vacuum tight manner)
With respect to claim 23, Schmid in view of Huang teaches integrated circuit package of claim 21, wherein the plurality of trenches surround the MEMs region. (Figs 7 and 23a-24 a plurality of trenches surround the central MEMs region)
With respect to claim 24, Schmid in view of Huang teaches integrated circuit package of claim 21, wherein the second cavity includes at least one curved surface in a cross-sectional view of the integrated circuit package. (Annotated Fig. 24 above, the cavity has curved surfaces)
With respect to claim 25, Schmid in view of Huang teaches the integrated circuit package of claim 21, wherein the die attach pad (D) includes a support surface and a recessed surface, the recessed surface defining the first cavity, the die (B) being spaced apart from the recessed surface and connected to the support surface on opposite sides of the first cavity. (Figs. 27-29 [0107] the die (B) is spaced apart from the cavity, and is connected to the support surface by wires on either side of the cavity.
With respect to claim 26, Schmid in view of Huang teaches the integrated circuit package of claim 1, wherein the cavity is a first cavity, the die attach pad (D) defining a second cavity between the first surface of the die (B) and a recessed surface of the die attach pad (D).
With respect to claim 27, Schmid in view of Huang teaches the integrated circuit package of claim 26, wherein the second cavity has a first width and the die attach pad (D) has a second width, the first width being less than the second width. (Figs. 27-29 the width of the second cavity defined by the recessed surface of the die attach pad (D) is less than the width of the die attach pad)
With respect to claim 28, Schmid in view of Huang teaches the integrated circuit package of claim 26, wherein the first and second cavities are aligned on opposite sides of the die. (The first cavity is formed on the top side of the die (B) by the die (B) and the mold compound (A), while the second cavity is formed on the bottom side of the die (B) by the recess in the die attach pad (D).

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Huang in view of Harame et al (US 2013/0119490 hereinafter Harame).
With respect to claim 2, Schmid in view of Huang teaches the integrated circuit package of claim 1, wherein the vent (13) is substantially perpendicular to a plane along a length of the die, but fails to teach the vent has a diameter of between about one micrometer and one millimeter.
Harame (Fig. 8), in a related art application, teaches a MEMs device, wherein the vent (40) is substantially perpendicular to the length of the die, wherein the vent (40) has a diameter of between about one micrometer and one millimeter. [(0034]) the vent has a diameter of about 1 micron, which is within the claimed range.) See MPEP 2144.05 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the vent of Schmid to be of the dimension taught by Harame, as these are related inventions wherein Harame defines a desirable dimension for the vent, and one of ordinary skill in the art would look to Harame when looking to improve the device of Schmid, which is silent with regards to the dimensions. ([0034]) See MPEP 2143 (A) Combining prior art elements according to known methods to yield predictable results.
Harame furthermore teaches the height and width of the vent hole are result effective variables that determine the amount of material that must later be used to plug the vent hole.  ([0034-0035])
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to arrive at the claimed vent diameter through routine experimentation in an effort to optimize the vent size and material required to seal the vent. ([0034-0035]) See MPEP 2144.05.II In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding.

Claims 8, 9, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid in view of Huang in view of Bluzer et al (US 2010/0197063).
With respect to claim 8, Schmid in view of Huang teaches the integrated circuit package of claim 1, but fails to explicitly disclose wherein the plurality of trenches include four trenches that define a rectangle around the MEMs region.
Bluzer (Fig. 7B and 14), in a related art application, teaches an integrated circuit with a MEMS region, a die attach pad (315), and a cap layer, wherein the MEMS region is surrounded by four trenches (405) that define a rectangle around the MEMS region. (Fig. 7B [0031] the trenches (405), filled with polysilicon material (1005) form a rectangle around the central MEMS region.)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form four trenches in the shape of a rectangle as taught by Bluzer in the device of Schmid in view of Huang, as surrounding the MEMS region with trenches in a rectangular shape is already taught by Schmid in view of Huang, and this configuration allows for bridges to connect the active MEMS region with the unetched portions of the device layer. ([0031]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Furthermore, changes in shape are found to be obvious absent persuasive evidence that the particular configuration is significant. See MPEP 2144.04.IV In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
With respect to claim 9, Schmid in view of Huang in view of Bluzer (Figs. 7B and 14) teaches the integrated circuit package of claim 8, wherein the plurality of 
With respect to claim 29, Schmid in view of Huang teaches the integrated circuit package of claim 1, wherein the plurality of trenches includes a first trench and a second trench, but fails to teach the first trench including a first segment and a second segment, the first trench being substantially L-shaped with the first segment extending transverse to the second segment, the second trench including a third segment and a fourth segment, the second trench being substantially L-shaped with the third segment extending transverse to the fourth segment, the second segment of the first trench spaced apart from and extending alongside the third segment of the second trench.
Bluzer (Fig. 7B and 14), in a related art application, teaches an integrated circuit with a MEMS region, a die attach pad (315), and a cap layer, wherein the MEMS region is surrounded by four trenches (405) that are substantially L shaped with each trench having a first and second segment that are transverse; furthermore, each trench has a segment that is spaced apart and extends alongside the extending direction of the neighboring trench. (Fig. 7B [0031] the trenches (405), filled with polysilicon material (1005) form a rectangle around the central MEMS region.)
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form four trenches in the shape of a rectangle as taught by Bluzer in the device of Schmid in view of Huang, as surrounding the MEMS region with trenches in a rectangular shape is already taught by Schmid in view of Huang, and this configuration allows for bridges to connect the active MEMS region with the unetched portions of the device layer. ([0031]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Furthermore, changes in shape are found to be obvious absent persuasive evidence that the particular configuration is significant. See MPEP 2144.04.IV In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898